Citation Nr: 0027780	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  96-47 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to January 
1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 20 percent for right knee impairment.  
As of a supplemental statement of the case, issued in October 
1997, the veteran was assigned a combined rating of 20 
percent for the right knee, 10 percent for mild internal 
derangement, and 10 percent for slight limitation of motion 
with pain due to post-traumatic arthritis.  Thereafter, a 
June 1999 supplemental statement of the case increased the 10 
percent rating for internal derangement to 20 percent, and an 
August 1999 rating decision likewise increased the rating for 
right knee arthritis, both increases effective from September 
1995.  The veteran has continued his appeal.

The Board further notes that the Board remanded this matter 
for additional evidentiary development in June 1998, and that 
the action requested in the remand has been accomplished to 
the extent possible.  This case is now ready for appellate 
consideration.

Finally, the Board observes that the veteran has expressed 
dissatisfaction with the November 1979 rating decision that 
reduced a 30 percent evaluation for internal derangement of 
the right knee to 20 percent, effective from March 1979.  The 
Board must point out that the November 1979 rating 
determination became final and is not subject to revision 
based upon the evidence of record at that time.  The veteran, 
however, has not articulated a specific basis for his 
dissatisfaction with this rating decision.  In this context, 
the Board's preliminary review of the record reflects that 
the 30 percent evaluation may have been reduced without 
appropriate procedural due process.  38 C.F.R. § 3.344 
(1999).  Consequently, the attention of the veteran and his 
representative is invited to this question, and the matter is 
referred back to the regional office (RO) for further 
clarification and/or adjudication.


FINDINGS OF FACT

1.  Internal derangement of the right knee is manifested by 
symptoms that more nearly approximate severe impairment, but 
not ankylosis or impairment of the tibia and fibula.

2.  The veteran's service-connected right knee traumatic 
arthritis is manifested by symptoms of arthritis, some 
limitation of motion, and pain.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent, 
but not greater, for internal derangement of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (1999).

2.  The schedular criteria for an evaluation in excess of 20 
percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board finds that the claims are well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1999), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999), based 
upon limitation in flexion and/or extension of the leg.  The 
veteran currently has a separate rating of 20 percent for 
traumatic arthritis of the right knee under Diagnostic Code 
5010.  

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  The veteran 
currently has a separate rating of 20 percent for internal 
derangement of the right knee under this Diagnostic Code. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

As was noted above, the veteran's right knee disability has 
recently been divided into two separate 20 percent ratings, 
one for 20 percent under Diagnostic Code 5257 for right knee 
instability, and one for 20 percent under Diagnostic Code 
5010 for right knee traumatic arthritis.  At this point, the 
Board would note that in view of the separate rating for 
right knee arthritis, the veteran's arthritis may not be 
considered for purposes of evaluating the veteran's 
instability of the right knee.  More specifically, the Board 
notes that Section 4.14 of title 38, Code of Federal 
Regulations, states that the evaluation of the same 
disability or manifestation under various diagnoses is to be 
avoided.  See also VAOPGCPREC 23-97 (July 1, 1997).  The 
Court has also indicated that the same symptomatology for a 
particular condition should not be evaluated under more than 
one Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  As was noted above, Section 4.7 of title 38, Code 
of Federal Regulations, states that, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."

The above-noted General Counsel Opinion is binding on the 
Board which is constrained to follow its holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

The history of these disabilities shows that service 
connection for internal derangement of the right knee was 
originally granted by a rating decision in March 1972 and 
assigned a rating of 30 percent, effective from January 1972, 
based on service medical records.  Service medical records 
were found to show that the veteran sustained a fractured 
right patella in August 1968 when the jeep he was riding in 
struck a mine.  Following this injury, the veteran underwent 
a partial patellectomy, and then later had the remainder of 
the patella excised with pes anserinus transfer in February 
1971.  During further hospital evaluation in July 1971, the 
diagnosis included fractured right patella, close, old, 
internal derangement of the right knee with residual 
instability due to tear of the anterior cruciate ligament and 
medial collateral ligaments, and moderate degenerative 
arthritis.  The Board must point out that service medical 
records do not reflect that the veteran sustained 
"shrapnel" (fragments from the mine or created by the mine) 
injuries at the time of the mine explosion.  The injury was 
described as a closed comminuted fracture of the right 
patella with multiple abrasions of the leg.  The service 
medical records do not clinically demonstrate "shrapnel" 
was located in the right knee, calf or leg at the time of the 
veteran's in-service operations.  X-rays taken at the time of 
the injury confirmed the presence of a fractured patella, but 
specifically noted the soft tissue appeared intact.  No 
physician at any point has attributed damage to the knee 
directly caused by impact from "shrapnel."

Following the filing of a claim for an increased evaluation 
in March 1979, a November 1979 rating decision reduced the 
evaluation for the right knee to 20 percent, effective from 
March 1979, based on the results from Department of Veterans 
Affairs (VA) medical examination in September 1979.  
Examination at that time was noted to reveal pain on 
extension of the knee with resistance, some rotatory 
instability but no lateral instability, positive anterior 
drawer sign but negative posterior drawer sign, and some 
atrophy of the right leg, with range of motion between 0 and 
130 degrees.  The veteran later filed the subject claim for 
an increased rating in September 1995.

VA outpatient records for the period of March to August 1996 
reflect that in March 1995, the veteran requested medication 
for "gout" in the right knee (status post kneecap removal 
in 1968).  The veteran further complained of recurrent knee 
pain and swelling, and reported an initial surgery in 1968, 
involving removal of "shrapnel" and a second in 1970, 
involving repair of the ligaments of the kneecap.  
Examination of the right knee at this time revealed a 24 
centimeter (cm) vertical scar anteriorly from the knee to the 
proximal third of the leg.  Knee flexion was noted to be 
between 0 and 90 degrees.  X-rays were interpreted to reveal 
narrowing of the joint compartments and linear calcification 
in the lateral compartment.  There were also small ossified 
fragments in the knee capsule and sclerosis at the base of 
the suprapatellar tendon, and hypertrophic osteophytes on the 
articular margins of the participating bones and tibial 
spines.  The impression was status post patellectomy and 
meniscectomy with post-traumatic arthritis and capsulitis, 
right knee joint.  The overall assessment was post-traumatic 
arthritis.  

In September 1995, the veteran reported continued knee joint 
pain on the right and limited range of motion of the left 
leg.  Examination revealed that the veteran was ambulatory 
without assistance, with range of motion between 0 and 90 
degrees.  It was also noted that there was a positive 
anterior drawer sign and that X-rays revealed degenerative 
arthritis.  The assessment was post-traumatic arthritis on 
the right knee and degenerative joint disease of the left 
knee.  At this time, the veteran was apparently provided with 
a hinge brace for the right knee.  Later that month, the knee 
joint pains were noted to be infrequent and in January 1996, 
they were reportedly intermittent.  In August 1996, knee 
joint pain was reported as worsening and the assessment was 
degenerative joint disease.

At the veteran's personal hearing in October 1996, the 
veteran testified that he was unable to go to a scheduled 
outpatient appointment the previous month because both of his 
knees were swelling and he was unable to walk (transcript 
(T.) at p. 2).  

VA joints examination in November 1996 revealed no swelling 
and range of motion of both knees between 0 and 140 degrees.  
The diagnosis included post-traumatic arthritis of the right 
knee joint.  

VA bones examination in November 1996 indicated that there 
was intermittent swelling of the right knee and ankle, that 
examination was positive for instability on the right knee, 
and that the veteran walked with a slight limp on the right 
leg.  X-rays were interpreted to reveal status post 
patellectomy and meniscectomy with post-traumatic arthritis 
of the right knee joint, determined to be unchanged since the 
previous examination in March 1995.  The overall diagnosis 
was post-traumatic arthritis of the right knee status post 
patellectomy and meniscectomy, and hypertrophic degenerative 
arthritis of the left knee.

November 1996 VA scars examination revealed healed surgical 
scars on the right knee, 6 cm horizontally, and 10 cm 
vertically.  The diagnosis included healed surgical scars on 
the right knee.

November 1996 VA muscles examination indicated the 
involvement of muscle group XIV, noting the surgical scars 
identified previously.  It was again noted that the veteran 
walked with a slight limp on the right, the veteran reporting 
that walking more than 500 meters produced pain in the right 
knee.  Pain was also indicated to be exhibited at the time of 
this examination.  The diagnosis included post-traumatic 
arthritis of the right knee with no functional impairment of 
the muscles at the time of this examination.

An April 1997 rating decision continued the 20 percent rating 
for right knee impairment, and the Board remanded this claim 
in June 1998 for further evidentiary development.

VA outpatient records from April 1997 to August 1998 reflect 
that in April 1997 and May 1998, the veteran reported 
continuing knee joint pain.  In August 1998, the veteran 
complained of pain and numbness in the right lower extremity.

VA bones examination in September 1998 revealed that the 
veteran reported that "shrapnel" hit his right knee and 
that he sustained an open joint injury that required 
patellectomy and a second operation to correct instability of 
the knee in 1971.  Since then, the veteran complained of 
intermittent instability and pain.  Physical examination 
revealed the lack of a patella on the right knee, a scar over 
the inferior portion of the knee, a median parapatellar scar, 
90 degrees of flexion, full extension, positive valgus/stress 
sign, and no joint line tenderness.  X-rays were interpreted 
to reveal osteophytes over both femoral condyles and tibial 
plateau and decreased space over both lateral/medial knee 
compartments.  The diagnosis was traumatic arthritis of the 
right knee, severe, and status post patellectomy/knee 
reconstruction on the right.

September 1998 VA peripheral nerves examination noted the 
subjective complaint of pain in the lower right extremity.  
The veteran was currently taking Zyloprim at the rate of one 
tablet daily.  Physical examination revealed no focal 
weakness in the right lower extremity, hypoactive right knee 
joint, hypothesis over the right lower extremity, and that 
the veteran limped on the right.  The examiner concluded that 
there was no evidence of peripheral nerve injury.  

VA treatment records from November 1998 noted instability in 
the right knee, atrophy of the thigh muscle, pain, and 
limitation of motion in the right knee.

VA June 1999 joints examination revealed that the veteran 
complained of weakness and pain over the right knee which was 
aggravated by cold weather and using steps.  The veteran used 
both a cane and a hinged right knee brace and described the 
injury as a "shrapnel" injury to the right knee in 1968 for 
which he underwent 2 surgical procedures.  It was noted that 
the veteran reported difficulty doing moderate to strenuous 
activities.  Physical examination revealed active range of 
motion between 10 and 110 degrees, and passive between 0 and 
120 degrees, both positive for extension lag.  Pain was also 
noted beyond the degrees of motion indicated, and weakness 
and easy fatigability were found to play a major functional 
impairment.  Weakness was also indicated to extension on the 
right knee and instability was moderate.  It was noted that 
the veteran walked with an antalgic gait on the right.

The diagnosis was residual of right "shrapnel" wound (RSW) 
on the right knee, post-traumatic arthritis of the right 
knee, and status post patellectomy/debridement.  The examiner 
commented that the veteran's right knee condition was a 
direct result of his injury and hence his disability or 
limitation to mild physical activities.  The examiner further 
commented that the veteran's right knee was severely 
arthritic due to the trauma and that the removal of his 
patella explained his extension lag of the knee which was 
found to be a manifestation of a weakened quadriceps muscle.  
This was indicated to be responsible for a weakened lower 
extremity, especially on climbing, and that the weakness of 
the quads and hence easy fatigability were noted to play a 
major functional impact on the veteran due to the loss of the 
patella.

A July 1999 outpatient record reflects that the veteran had 
been seeking treatment for knee joint pain.  


II.  Analysis

The Board has reviewed the pertinent evidence of record, and 
again notes that the internal derangement of the right knee 
is currently rated at 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which the Board finds to be the 
appropriate Diagnostic Code for the evaluation of this 
disability.  This Code provides that for "knee, other 
impairment of: recurrent subluxation or lateral 
instability," a 20 percent rating is warranted for moderate 
impairment.  Diagnostic Codes based on limitation of motion 
relate to the 20 percent evaluation for arthritis discussed 
more fully below.  The highest schedular rating under this 
Code of 30 percent is provided for "severe" impairment.  

Diagnostic Codes based on limitation of motion are already 
taken into account with the separate 20 percent evaluation 
for arthritis.  While the Board can appreciate why the 
veteran may have believed he sustained a "shrapnel" injury 
in service, the contemporary service medical records, 
including X-rays, as well as the post service treatment 
records, demonstrate beyond reasonable dispute that his very 
serious knee injury did not include the actual penetration of 
the knee or adjacent structures by fragments produced by the 
mine or caused by the blast of the mine ("shrapnel").  
Therefore, there was no muscle injury subject to rating under 
the Codes in effect both before and after the effective date 
for the most recent muscle Codes.  See 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Code 5314 (in effect immediately 
before and after June 3, 1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this regard, the Board would further 
note that the medical evidence reflects that while the 
fracture was comminuted, it was closed as opposed to open, 
and thus a severe muscle damage rating (even assuming from 
the location of the bone injury muscle tissue could have been 
involved) would not apply based on an open compound 
comminuted fracture.  The Board would also note that while 
the veteran's knee plainly sustained serious injury in 
service and has certainly undergone a certain amount of 
reconstruction, there is no medical evidence that this 
reconstruction was in any way consistent with or equal to a 
total knee replacement so as to warrant consideration of a 
higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(1999).

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the right 
knee or impairment of the tibia and fibula by any competent 
medical evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262.  In addition, although the veteran has multiple 
surgical scars on the right knee, none of them have been 
found to be painful and tender so as to warrant a 10 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  
There has also been no objective evidence of nerve damage so 
as to justify a separate or higher evaluation for nerve 
damage pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8520-
8540 (1999).  Therefore, the Board concludes that the only 
Diagnostic Code which may afford the veteran an increased 
rating based on the medical evidence which is currently of 
record would be Diagnostic Code 5257, which would permit a 30 
percent evaluation for severe impairment of the veteran's 
right knee.

Since September 1995, the veteran has apparently had periods 
when there was little or no pain in the joint, and there is 
nothing in the record demonstrating that the knee would give 
way or buckle.  On the other hand, the loss of the patella 
alone is demonstrative of significant impairment.  When this 
fact is coupled with consistent findings of weakened 
quadriceps, altered gait, easy fatigability, limitation to 
mild physical activity, and extension lag, the Board finds 
that, affording the veteran the benefit of the doubt, the 
disability picture more nearly approximates the criteria 
required for the higher evaluation, i.e., severe lateral 
instability and recurrent subluxation.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 4.7 (1999).  Thus, a 30 percent 
rating is warranted for the veteran's internal derangement of 
the right knee.  A rating higher than 30 percent would 
require that the internal derangement of the right knee meet 
the criteria of other Diagnostic Codes as noted above, which 
are not applicable based on the current medical evidence of 
record.

With respect to the separate 20 percent evaluation for 
arthritis of the right knee, the application of limited range 
of motion Diagnostic Codes would not result in an increased 
rating.  Flexion is actually not compensable until limited to 
at least 45 degrees, and the most significant limitation of 
flexion on this record is 90 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Extension has also not been 
found to be short of full by more than 10 degrees, which 
alone would not entitle the veteran to a rating higher than 
10 percent.  Thus, based on limitation of motion alone, the 
Board can only conclude that the 20 percent rating for right 
knee arthritis had to be predicated at least, in part, on the 
pain demonstrated on functional use.  38 C.F.R. §§ 4.40, 
4.45, and 4.59.  While the Board concurs with the ultimate 
decision to award a 20 percent evaluation based on the 
clinical findings and consideration of functional loss due to 
pain, the Board does not find that the evidence of record 
supports an even higher rating solely based on pain on 
functional use, especially when some of the pain is 
presumably related to the internal derangement symptoms noted 
above.  In sum, the very serious combat injury to the right 
knee produces manifestations that warrant separate ratings 
for instability under Code 5257 and arthritis with limitation 
of motion under Code 5010.  These awards contemplate all of 
the current functional disability of the right knee 
inhibiting the veteran's ability to work and still higher 
ratings for right knee disability are not warranted.  There 
is no approximate balance of positive and negative evidence 
as to any higher evaluations and thus the benefit of the 
doubt doctrine is not for application in that regard.



ORDER

Entitlement to a 30 percent rating for internal derangement 
of the right knee is granted, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.

Entitlement to an increased evaluation for traumatic 
arthritis of the right knee is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

